 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    VICTOR FERNANDEZ,                                Case No.: 18-CV-2707-GPC
12                         Petitioner-Defendant,       Related Case No. 14-CR-277-GPC
13   v.                                                ORDER DENYING AND
                                                       DISMISSING PETITIONER’S
14   UNITED STATES OF AMERICA,                         MOTION TO VACATE, SET ASIDE,
15                                                     OR CORRECT SENTENCE
                                                       PURSUANT TO 28 U.S.C § 2255
16
                           Respondent-Plaintiff.
17
18
19         On November 29, 2018, Petitioner, Victor Fernandez (“Petitioner”), a federal
20   prisoner proceeding pro se, moved for relief under 28 U.S.C. § 2255 alleging ineffective
21   assistance of counsel. (Dkt. No. 285). On January 2, 2019, Respondent filed a Response
22   to Defendant’s § 2255 Motion to Vacate arguing that any collateral challenges should be
23   dismissed without prejudice until Petitioner has exhausted his appeal with the Court of
24   Appeals. (Dkt. No. 287). On January 18, 2019, Petitioner filed a Supplemental Brief in
25   Support of § 2255 Motion to Vacate where he asserts his trial counsel failed to “file
26   Petitioner’s requested notice of appeal and failed to consult with Petitioner after
27   sentencing concerning the appeal”. (Dkt. No. 288). For the following reasons, the Court
28   DENIES and DISMISSES Petitioner’s § 2255 Petition. The Court also DENIES a

                                                   1

                                                                                    18-CV-2707-GPC
 1   certificate of appealability.
 2
 3   I.    Background
 4         On January 22, 2018, Petitioner plead guilty to Conspiracy to Commit Wire Fraud
 5   under 18 U.S.C. § 1349, Computer Hacking under 18 U.S.C. § 1030(a)(4), (c)(3)(A), and
 6   Aggravated Identity Theft under 18 U.S.C. § 1028A(a)(1) and was sentenced to 129
 7   months in prison. (Dkt. No. 264).
 8         On October 29, 2018, Petitioner filed a notice of appeal with the Court of Appeals
 9   for the Ninth Circuit (“Court of Appeals”). On November 5, 2018, the Court of Appeals
10   issued an Order to Show Cause as to why Petitioner’s appeal should not be dismissed for
11   lack of a timely notice of appeal. (COA #:18-50388; Dkt. No. 3-1). On December 10,
12   2018, Petitioner filed his Response to Order to Show Cause (COA #:18-50388; Dkt. No.
13   8). The case is still pending with the Court of Appeals.
14
15   II.   Discussion
16         Petitioner contends that this court should vacate his sentence. (Dkt. No. 285).
17   Respondent counters that the Court of Appeals has “repeatedly and unambiguously ruled
18   that habeus corpus petitions like Petitioner’s that are brought while an appeal is pending
19   . . . should be dismissed without prejudice.” (Dkt. No. 287). For the following reasons,
20   this Court finds that it lacks authority to decide Petitioner’s § 2255 motion while his
21   direct appeal is pending. The Court also finds that Petitioner has not satisfied the
22   requirements for issuance of a certificate of appealability.
23         The Ninth Circuit has held that “[a] district court should not entertain a habeas
24   corpus petition while there is an appeal pending in this court or in the Supreme Court.”
25   Feldman v. Henman, 815 F.2d 1318, 1320 (9th Cir. 1987) (emphasis in original) (citing
26   Black v. United States, 269 F.2d 38, 41 (9th Cir. 1959) and Nemec v. United States, 184
27   F.2d 355 (9th Cir. 1950)). However, a district court may entertain a collateral motion
28   during the pendency of a direct appeal if “extraordinary circumstances” outweigh the

                                                   2

                                                                                    18-CV-2707-GPC
 1   considerations of administrative convenience and judicial economy. United States v.
 2   Taylor, 648 F.2d 565, 572 (9th Cir. 1981); see Rules Governing § 2255 Proceedings in
 3   the District Courts, Rule 5, Adv. Comm. Notes (“While there is no jurisdictional bar to
 4   raising a motion to vacate a sentence while the direct appeal is pending, a district court
 5   should not consider such a motion absent extraordinary circumstances, since disposition
 6   of the direct appeal could render the motion moot.”) (emphasis added) (quoting Womack
 7   v. United States, 395 F.2d 630, 631 (D.C. Cir. 1968) (per curiam)); see also United States
 8   v. Reclusado, Nos. 97-50125, 98-56094, 1999 WL 556455, at *1 (9th Cir. July 29, 1999)

 9   (unpublished). The purpose of this rule is to mitigate the risk of duplicitous and

10   conflicting judicial administration. Taylor, 648 F.2d at 572.
            Here, Petitioner has not asserted any “extraordinary circumstances” for the Court
11
     to consider his petition pending his direct appeal with the Ninth Circuit and based on the
12
     Court’s review of the allegations of ineffective assistance of counsel in his petition,
13
     extraordinary circumstances do not exist. In Taylor, the court found the defendant’s
14
     challenge to the truth of the government’s representations were a “clear, detailed,
15
     plausible, and unrebutted” claim of governmental misconduct which reached the very
16
     foundation of defendant's conviction constituted an extraordinary circumstance. Id. at
17   574. Accordingly, because no extraordinary circumstances have been demonstrated or
18   exist in this case, the Court concludes it lacks the authority to consider Petitioner’s §
19   2255 motion while his direct appeal is still pending. See United States v. Diaz-Martinez,
20   71 F.3d 946, 953 (1st Cir. 1995) (“The settled rule in this circuit . . . is that the district
21   court should decline to hear claims for relief based on allegedly ineffective assistance of
22   counsel until the direct appeal is decided, unless “extraordinary circumstances” are
23   demonstrated.”).
       A. Certificate of Appealability
24
            A § 2255 movant cannot appeal from the denial or dismissal of his § 2255 motion
25
     unless he has first obtained a certificate of appealability. 28 U.S.C. § 2253(c). A certificate
26
     of appealability will issue only when a movant has made “a substantial showing of the
27
     denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard when the
28
                                                     3

                                                                                         18-CV-2707-GPC
 1   court has dismissed a § 2255 motion (or claims within a § 2255 motion) on procedural
 2   grounds, the movant must show that reasonable jurists would find debatable (1) whether
 3   the court was correct in its procedural ruling, and (2) whether the motion states a valid
 4   claim of the denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 5         Here, no reasonable jurist would find dismissal of Petitioner's § 2255 motion
 6   debatable. Therefore, the Court DENIES a certificate of appealability.
 7
 8                                 III.   Conclusion and Order
 9         For the foregoing reasons, the Court DENIES and DISMISSES Petitioner’s
10   Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255. The Court also
11   DENIES a certificate of appealability.
12      IT IS SO ORDERED.
13   Dated: February 5, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4

                                                                                  18-CV-2707-GPC
